Citation Nr: 1116940	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  92-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as entitlement to a separate evaluation from the Veteran's service-connected sinusitis with headaches.

2.  Entitlement to an effective date prior to October 18, 2004, for the grant of a separate noncompensable evaluation for seasonal allergic rhinitis.

3.  Entitlement to a separate initial compensable evaluation for seasonal allergic rhinitis.

4.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches.

5.  Entitlement to an effective date earlier than August 11, 1999, for the grant of a total disability rating for compensation purposes based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to August 1964.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

The Veteran's claims have an exceptionally complex adjudicatory history, extending back to 1991 and including numerous RO rating decisions, Board remands, Board decisions, and United States Court of Appeals for Veterans Claims (Court) orders.  

The current appeal arises from a Board decision in August 2008.  In this decision, the Board denied the claims of entitlement to an initial compensable evaluation for seasonal allergic rhinitis and entitlement to an increased evaluation for sinusitis with headaches.  Thereafter, the Veteran appealed those issues to the Court.  In June 2010, although the Court affirmed the Board's decision as to the issue before it, entitlement to an increased evaluation for sinusitis with headaches, the Court vacated specific aspects of the Board's August 2008 decision with respect to the issue of entitlement to service connection for a separate evaluation for a headache disorder.  The Court also vacated the issue of entitlement to a separate initial compensable evaluation for seasonal allergic rhinitis.  Both of these issues were remanded for further development.  

The Court also found that the Board's decision in 2008 failed to address the issue of entitlement to an effective date prior to October 18, 2004, for the grant of a separate noncompensable evaluation for seasonal allergic rhinitis.  A rating decision dated in February 2005 granted a separate noncompensable evaluation for seasonal allergic rhinitis, and in his notice of disagreement, the Veteran stated that his "rhinitis should be rated 10% from 1991."  A statement of the case as to the issue of entitlement to an effective date prior to October 18, 2004, for the grant of a separate noncompensable evaluation for seasonal allergic rhinitis was provided to the Veteran in May 2005.  The Veteran did not file a timely substantive appeal.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); see also 38 C.F.R. § 20.302(b) (2010).  A supplemental statement of the case was issued in May 2008 in response the September 2005 Board decision.  See 38 C.F.R. § 19.31(c) (2010).  Significantly, a statement of the case was issued in May 2008 for entitlement to an earlier effective date for the grant of TDIU, and in May 2008 the substantive appeal as to this issue was received in response.  In this substantive appeal, the Veteran checked the box "I want to appeal all the issues listed on the statement of the case and a supplemental statement of the case that my local VA office sent to me."  The Court found that this document was a substantive appeal for the rating decision dated in February 2005, more than three years prior to the receipt of this document.  But see, 38 U.S.C.A. § 7105(d)(3) (West 2002); see also 38 C.F.R. §§  20.302(b) (2010).  Although no timely substantive appeal was received and the issue was not certified to the Board in 2008, the Court found that the issue of entitlement to an earlier effective date for the grant of a separate evaluation for seasonal allergic rhinitis was not addressed by the Board in 2008 and remanded this issue for further adjudication.

In May 2008, the Veteran raised the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a headache disorder, separate and distinct from the headaches associated with his service-connected sinusitis.  In December 2009, the Veteran raised the issue of whether there was clear and unmistakable error in a March 16, 2006, rating decision.  Subsequently, in February 2010, the Veteran raised the issue of whether new and material evidence had been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.  As these claims have been newly raised by the Veteran and are not related to the issues on appeal, the RO must not merge these issues with any issues currently pending appellate review and assign a new docket number for these claims, as well as any additional claims that the Veteran files.  The Board is required by law to decide cases in docket order.  38 U.S.C.A. § 7107 (West 2002).  If the Veteran is permitted to continue to append further claims to the existing 1992 docket number, he will be unfairly gaining adjudicatory priority over claims that were filed at an earlier date by other veterans.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a headache disorder, on a direct basis, was denied by a Board decision in June 2004.  The Veteran appealed this decision to the Court, but it was not overturned.  Accordingly, that decision is final and is currently not on appeal.

2.  The Veteran is already receiving compensation for headaches as a symptom of his service-connected sinusitis.

3.  The issue of entitlement to a separate evaluation for seasonal allergic rhinitis was adjudicated by a Board decision in June 2004.  The Veteran appealed this decision to the Court, but it was not overturned.  Accordingly, that decision is final. 

4.  There is no evidence that the Veteran filed a formal or informal claim for a separate evaluation for seasonal allergic rhinitis between June 1, 2004 and October 18, 2004.

5.  The Veteran's claim of entitlement for a separate evaluation for seasonal allergic rhinitis was received by VA on October 18, 2004. 

6.  The medical evidence of record shows that the Veteran's seasonal allergic rhinitis has been manifested by occasional findings of boggy pink mucosa, a mildly deviated septum, mild dryness of the mucous membranes, nasal mucosa congestion, and mild pharyngeal congestion.

7.  For the period from April 13, 1998 to February 10, 2002, the Veteran's service-connected psychiatric disorder was manifested by depression, anger, sleep impairment, crying, isolation, irritability, obsession with the VA benefits claims process, paranoia, fatigue, and difficulty in establishing and maintaining effective social relationships.  

8.  For the period from February 11, 2002 to July 12, 2004, the Veteran's service-connected psychiatric disorder was manifested by depression, anger, sleep impairment, fatigue, irritability, crying, tangential speech, obsession with the VA benefits claims process, paranoia, and difficulty in establishing and maintaining effective social relationships.

9.  For the period on and after July 13, 2004, the Veteran's service-connected psychiatric disorder was manifested by irritability, depression, paranoia, sleep impairment, loss of interest, poor concentration, fatigue, anger, obsession with the VA benefits claims process, and difficulty in establishing and maintaining effective social relationships.

9.  The Veteran filed a formal claim for TDIU, which was received on May 7, 1997.

10.  Prior to August 11, 1999, the Veteran's service-connected disabilities alone did not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation for a headache disorder associated with service-connected sinusitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104(b) (West 2002); 38 C.F.R. §§ 4.14, 4.97, 20.200 (2010).  

2.  The criteria for an effective date prior to October 18, 2004, for the grant of a separate evaluation for seasonal allergic rhinitis have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7104(b) (West 2002); 38 C.F.R. §§ 3.400, 20.200 (2010).

3.  The criteria for a separate initial compensable evaluation for seasonal allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6522, 20.200 (2010).

4.  The criteria for an initial evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period from April 13, 1998 to February 10, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).

5.  The criteria for an evaluation of 50 percent for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period from February 11, 2002 to July 12, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).

6.  The criteria for an evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period on and after July 13, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).

7.  The criteria for an effective date prior to August 11, 1999, for the grant of TDIU, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Veteran has been provided with numerous letters which satisfied the duty to notify provisions, including, but not limited to, those dated in June 2003, December 2004, December 2005, and May 2008.  The claims have also been readjudicated numerous times.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.

Numerous VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Finally, the Veteran has had numerous claims on appeal for nearly 20 years.  During that time, he has received dozens of rating decisions, statements of the case, supplemental statements of the case, Board remands, Board decisions, and Court orders, and Memorandum decisions.  The Veteran has contested numerous claims pro se in extensive detail and has specifically cited and argued the specific requirements for the claims on appeal on numerous occasions, including in the most recent appeal to the Court.  Accordingly, the evidence of record shows that the Veteran has actual knowledge of all relevant provisions of the duty to notify and assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board wishes to emphasize this point with regard to the claims on appeal.  The Veteran's case currently encompasses 11 claims files spanning 20 years of active adjudication.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  The Board is well aware that it cannot reject evidence favorable to the Veteran without discussing it.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  In this regard, the Board will discuss such favorable evidence individually when such a discussion is required to properly weigh that evidence.  However, to the extent that the multiple pieces of evidence address the same argument or advance the same evidentiary point, the Board will discuss that argument or the evidentiary point itself rather than the specific documents which advance them.

Headache Disorder

Prior to analysis of the Veteran's headache disorder claim, a clarification of the precise issue on appeal is required.  Such a clarification requires a review of the judicial history of the Veteran's claim.

The Veteran filed a claim of entitlement to service connection for a headache disorder in March 1991.  This claim was denied by an August 1991 rating decision, and the Veteran perfected an appeal as to this claim in November 1991.  This claim, along with other issues that were also on appeal, served as the original basis for the numerous claims which have, since that time, have been adjudicated under Docket Number 92-07 293.  The specific claim of entitlement to a headache disorder was remanded by the Board in October 1992 and November 1994.  In July 1997, service connection for recurrent granule sinusitis with seasonal allergic rhinitis with headaches was granted.  While a claim for this disorder had not been filed in March 1991, the date of the headache claim was considered the proper effective date, as the sinusitis disorder was "inextricably intertwined with the issue of headaches."  The Veteran subsequently appealed the initial rating assigned for his recurrent granule sinusitis with seasonal allergic rhinitis with headaches.  Accordingly, when the Veteran's claims next appeared before the Board in July 1999, the claim of entitlement to service connection for a headache disorder remained on appeal as a separate and distinct issue from the issue involving the Veteran's rating for sinusitis/rhinitis/headaches.  These two issues then continued on appeal, in tandem, until June 2004.

In June 2004, the Board issued a decision which covered 13 issues, including the separate and distinct issues of entitlement to service connection for headaches and entitlement to an initial evaluation in excess of 30 percent for sinusitis and rhinitis with headaches.  The Board included in its analysis of the headache disorder claim discussions of (1) the headache disorder both as a symptom of (and secondary to) the sinusitis and rhinitis disorder, and (2) a separate and distinct headache disorder, unrelated to the sinusitis and rhinitis disorder, and claimed as directly related to military service.  The Board found that service connection for a headache disorder, separate and distinct from his service-connected sinusitis/rhinitis disorder, and a separate evaluation for a headache disorder as associated with his sinusitis/rhinitis disorder was not warranted under either of these theories of entitlement.

The Veteran subsequently appealed this decision to the Court.  In a May 2005 order, the Court specifically remanded four separate issues from the June 2004 Board decision for compliance with the instructions of a May 2005 Joint Motion for Remand (Joint Motion).  The May 2005 Court Order specifically dismissed all other issues on appeal.  Accordingly, the issue of entitlement to service connection for a headache disorder, on a direct basis, was denied by a Board decision in June 2004.  The Veteran appealed this decision to the Court, but it was not overturned.  Therefore, that decision is final and was not before the Board in August 2008.  The claim of entitlement to service connection for headaches, on a direct basis, has not been subsequently adjudicated in any of the following RO or Board decisions.
In its June 2010 memorandum decision, the Court found that "the Board failed to consider [the Veteran's] claim for a separate disability rating for headaches."  Specifically, the Court noted that the "Board mentioned the [Veteran's] headaches in the context of his sinusitis, but failed to consider a separate disability rating for headaches apart from those associated with his sinusitis."  The Court noted the Veteran's May 2008 argument that "his headaches were directly related to service . . . [and a]lternatively, he argued that there is medical evidence linking his headaches to his rhinitis and that 'secondary service connection could be established for the headaches and then rated separately."

With respect to the contentions that service connection is warranted for a headache disorder on a direct basis, that issue is res judicata.  As noted above, a direct claim of entitlement to service connection for headaches was specifically denied by the June 2004 Board decision.  This decision considered the Veteran's claim on both a direct and a secondary basis.  This issue was actively dismissed by the June 2005 Court Order.  The Board cannot find any method of interpreting the June 2005 Court Order in any way which remanded the issue of entitlement to service connection for a headache disorder which was directly related to military service, and otherwise unrelated to the headaches caused by his service-connected sinusitis and/or rhinitis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (stating that because the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury, claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims).  That issue was specifically denied by the Board's June 2004 decision, was completely omitted from the June 2005 Joint Motion and June 2005 Court Order, and the June 2005 Court Order specifically dismissed all appeals which were not listed in the order.  Accordingly, the June 2004 Board decision is final with respect to the narrowly defined issue of entitlement to service connection for a headache disorder on a direct basis.  38 U.S.C.A. § 7104(b) (West 2002).  Consequently, the issue of entitlement to service connection for a headache disorder on a direct basis is res judicata.  That is to say, the question has been settled.  Id; see also Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying finality and res judicata to VA decisions).

While the Veteran has continued to submit arguments with regard to this issue on a direct service-connection basis, the claim on appeal does not originate from a claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headache disorder.  As discussed above, the claim on appeal has been specifically derived from an aspect of the Veteran's claim of entitlement to increased ratings for his service-connected sinusitis and/or rhinitis.  Accordingly, the claim on appeal is strictly limited to entitlement to a separate evaluation for headaches associated with sinusitis, and the Board does not have jurisdiction to address that claim on a direct service-connection basis.  38 C.F.R. § 20.200 (2010).

With respect to the contentions that a separate evaluation is warranted for a headache disorder, the Veteran generally contends that a separate evaluation is warranted for headaches which are caused by his service-connected sinusitis and/or rhinitis.  To the extent that the Veteran currently experiences headaches secondary to his service-connected sinusitis, these headaches are symptoms of the Veteran's sinusitis and not a separately diagnosed headache disorder.  Service connection is in effect for sinusitis with headaches, and a 30 percent evaluation has been assigned.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).  Under the provisions of Diagnostic Code 6513, a 30 percent evaluation is warranted when there is sinusitis with three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  This evaluation specifically contemplates headaches resulting from sinusitis, and the effective date assigned, March 26, 1991, covers the entire period on appeal.  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).  Disabilities may be rated separately without violating the prohibition against pyramiding unless they constitute the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Accordingly, the Veteran is already receiving compensation for all headaches resulting from his service-connected sinusitis, and awarding a separate evaluation for this symptom would result in prohibited pyramiding.  38 C.F.R. § 4.14.

While the Veteran also claims that he experiences headaches secondary to his service-connected rhinitis, this claim is also barred due to prohibited pyramiding.  Id.  Regardless of whether the Veteran's headaches result from sinusitis or rhinitis, the fact remains that, in both cases, they are the result of nasal disability.  Service connection is warranted for the Veteran's multiple nasal disabilities to the extent that the symptoms of those nasal disabilities are separate and distinct.  Id.  The separate and distinct nature of these symptoms has been acknowledged by the award of a separate disability evaluation for rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010), which covers nasal polyps and obstruction of the nasal passage, symptoms which are not contemplated by Diagnostic Code 6513.  However, any headaches which result from the Veteran's service-connected rhinitis inherently remain headaches which are secondary to a nasal disability.  This symptom has already been specifically taken into account by the award of a 30 percent evaluation under Diagnostic Code 6513.  Even if the Veteran experiences further headaches from his rhinitis, above and beyond those he experiences from his sinusitis, the frequency and severity of the all of the Veteran's headaches are already being compensated for by the 30 percent evaluation assigned for his sinusitis.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (holding that 38 C.F.R. § 4.14 "clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  As such, VA is barred by law from awarding a separate evaluation for any headaches resulting from the Veteran's rhinitis and sinusitis.  38 C.F.R. § 4.14.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date for the Grant of a Separate Evaluation for Seasonal Allergic Rhinitis

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).  VA must look to all communications from a claimant that may be interpreted as applications or claims- formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Service connection was granted for sinusitis with seasonal allergic rhinitis and headaches, and a 30 percent evaluation was assigned effective March 26, 1991.  By a rating decision dated in February 2005, a separate noncompensable evaluation for rhinitis was granted, effective October 18, 2004.  

For the purposes of this issue, all of the Veteran's possible formal and informal claims for a separate evaluation for rhinitis are irrelevant prior to June 1, 2004.  As discussed above, this is the date of the Board decision which denied entitlement to an initial evaluation in excess of 30 percent for sinusitis and rhinitis with headaches.  In adjudicating the issue of an initial evaluation in excess of 30 percent for sinusitis and rhinitis with headaches, the June 2004 Board decision specifically considered, and rejected, providing separate evaluations for sinusitis and rhinitis.  Accordingly, the June 2004 Board decision included a denial of the issue of entitlement to a separate evaluation for rhinitis.  Subsequently, the May 2005 Court Order actively dismissed the appeal of the issue of entitlement to an initial evaluation in excess of 30 percent for sinusitis and rhinitis with headaches.  As such, the June 2004 Board decision is final with regard to a separate evaluation for rhinitis.  38 U.S.C.A. § 7104(b).

The effective date for a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  In this case, after June 1, 2004, the first communication from the Veteran which indicated an intent to apply for entitlement to a separate evaluation for rhinitis was a statement received on October 18, 2004.  The Veteran's claims file does not include any other letters or documents received by VA between June 1, 2004 and October 18, 2004, which indicate an intent to apply for entitlement to a separate evaluation for rhinitis.  Accordingly, there is no indication in the record that the Veteran intended to file a claim for service connection for rhinitis, between June 1, 2004 and October 18, 2004.  As such, for the purposes of determining the proper effective date for a separate evaluation for seasonal allergic rhinitis, October 18, 2004 is the date of receipt of the claim and is the earliest effective date for the grant of a separate evaluation for seasonal allergic rhinitis.  Accordingly, the date of receipt of the Veteran's informal claim for service connection for rhinitis, October 18, 2004, is the appropriate effective date for the assignment of the separate evaluation under the provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400(o)(1).

In summary, the Veteran contends that an earlier effective date is warranted for the grant of a separate evaluation for rhinitis.  Specifically, he claims that a separate evaluation for rhinitis should be granted effective March 26, 1991, which was the original effective date for the grant of service connection sinusitis with seasonal allergic rhinitis and headaches.  However, the fact remains that the June 2004 Board decision specifically denied a separate evaluation for rhinitis and sinusitis, and the Court did not overturn this decision in its May 2005 Court Order.  The Court has never vacated or otherwise invalidated the finality of this finding in the June 2004 Board decision.  Accordingly, the June 2004 Board decision remains final.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no evidence that the Veteran filed a formal or informal claim for service connection for seasonal allergic rhinitis between June 1, 2004, and October 18, 2004, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Separate Initial Compensable Evaluation for Seasonal Allergic Rhinitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's seasonal allergic rhinitis claim is based on the assignment of an initial evaluation following an initial award of service connection for seasonal allergic rhinitis.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

A separate evaluation for seasonal allergic rhinitis was granted by a February 2005 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.97, Diagnostic Code 6522, effective October 18, 2004.  Under Diagnostic Code 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps when there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

In a November 2002 VA outpatient medical report, the Veteran complained of postnasal drip.  The report stated that the Veteran underwent a turbinate trim approximately two years before.  The report stated that on a previous examination, the Veteran was noted to have polypoid changes in his nasal cavity.  The Veteran was then scheduled for a computed tomography (CT) examination.  The report stated that the CT scan revealed no acute sinusitis or polyps.  On physical examination, the Veteran's nasal cavity revealed boggy pink mucosa without lesions or masses.  No mucopurulent discharge or postnasal drip were noted.  No polyps were appreciated.  The assessment was chronic allergic rhinitis.

An April 2003 VA outpatient medical report stated that the Veteran was seen for chronic rhinitis.  The report stated that the Veteran had an inferior turbinate trimmed approximately two and a half years before.  The Veteran reported that his rhinitis was "relatively stable" and his only significant complaint was related to halitosis.  On nasal examination, there was "only" a mildly deviated septum and normal appearing mucosa.  The relevant assessment was history of chronic rhinitis.

A July 2003 VA radiographic report stated that, on views of the Veteran's sinuses, the paranasal sinuses appeared unremarkable without definite mucosal thickening or air fluid levels seen.  The impression was normal radiographic examination of the paranasal sinuses.

A September 2003 VA nose, sinus, larynx, and pharynx examination report stated that the Veteran was seen for allergic or vasomotor rhinitis.  The report stated that the Veteran underwent a bilateral turbinate trim on November 28, 2000, with a preoperative diagnosis of vasomotor rhinitis.  On physical examination, the Veteran's nasal cavities revealed "good airway[,] bilaterally."  There was some mild dryness of the mucous membranes, which represented some atrophic rhinitis.  No polyps or moderate atrophic rhinitis was noted.  The crusting and oozing that was present was not considered to cause more than 20 percent obstruction on either side.

Two separate September 2004 VA outpatient medical reports, dated the same day, stated that, on physical examination, the Veteran was normocephalic and atraumatic.  A third September 2004 VA outpatient medical report stated that, on physical examination, the Veteran's nares were clear.  

An October 2004 VA outpatient medical report stated that, on physical examination, the Veteran was normocephalic.

A January 2005 VA radiographic report stated that, on views of the Veteran's paranasal sinuses, the sinuses were normally developed and clear.  The impression was normal paranasal sinuses.

In a March 2006 VA outpatient medical report, the Veteran complained of sinus drainage, a sore throat, nasal congestion, frontal heaviness, and headaches.  On physical examination, the Veteran had nasal mucosa congestion and mild pharyngeal congestion.  The assessment was sinusitis.

In a February 2008 VA outpatient medical report, the Veteran complained of nasal congestion.  On physical examination, the Veteran had congested nasal mucosae.  The assessment was sinusitis.

A May 2008 VA CT report stated that, on views of the Veteran's maxillofacial area, the impression was normal CT of the paranasal sinuses.

An August 2008 VA outpatient medical report stated that, on physical examination, the Veteran's head, eyes, ears, nose, and throat were normal.

An April 2009 VA outpatient medical report stated that, on physical examination, the Veteran's ears, nose, and throat were normal.

A March 2010 VA outpatient medical report stated that, on physical examination, the Veteran's head, eyes, ears, nose, and throat were normal.

The Veteran's initial noncompensable evaluation for rhinitis indicates that the requirements for a compensable rating have not been met.  See 38 C.F.R. § 4.31 (2010) (noting that where the Schedule does not provide a zero percent rating, a zero percent shall be assigned if the requirements for a compensable rating are not met); see also 38 C.F.R. § 4.97, Diagnostic Code 6522 (assigning 10 percent and 30 percent evaluations for rhinitis).  As noted above, a 10 percent rating is assigned for rhinitis without polyps when there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side, and a maximum 30 percent evaluation is assigned for rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The medical evidence of record shows that the Veteran's seasonal allergic rhinitis has been manifested by occasional findings of boggy pink mucosa, a mildly deviated septum, mild dryness of the mucous membranes, nasal mucosa congestion, and mild pharyngeal congestion.  The preponderance of the evidence of record does not show that the Veteran's seasonal allergic rhinitis has been manifested by polyps, greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction of one side.  

With regard to polyps, there is no medical evidence that the Veteran has had nasal polyps at any point since the grant of a separate initial noncompensable evaluation for seasonal allergic rhinitis, effective on October 18, 2004.  Medical reports dated in November 2002 and September 2003 specifically stated that the Veteran did not have polyps, and no polyps have been noted on any subsequent physical, radiographic, or CT examination.  With regard to nasal obstruction, the medical evidence of record does not show that the Veteran's rhinitis results in greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  No nasal congestion was noted on physical examination in November 2002, April 2003, July 2003, September 2004, October 2004, January 2005, August 2008, April 2009, and March 2010.  While nasal congestion was noted on physical examination in March 2006 and February 2008, those reports did not quantify the level of congestion experienced.  In contrast, the September 2003 VA examination report specifically stated that the Veteran's nasal obstruction was not greater than 20 percent on either side.  As the Veteran was repeatedly found to have no nasal congestion before March 2006 or after February 2008, and the only recent quantitative estimate of the Veteran's nasal congestion reported that congestion at 20 percent, bilaterally, nasal congestion sufficient to warrant a compensable evaluation for rhinitis has not been shown.

There is medical evidence of record that the Veteran had nasal polyps prior to October 18, 2004.  Specifically, the Veteran's service treatment records show nasal polyps, and private medical records dated in 1995 and 1996 discuss the Veteran's in-service nasal polyps and stated that the Veteran continued to have polyps.  However, this evidence was considered by the Board in the June 2004 decision which found that an initial evaluation in excess of 30 percent for sinusitis and rhinitis with headaches and a separate evaluation for rhinitis were not warranted.  The June 2004 Board decision is final and cannot be revisited in the absence of an allegation of clear and unmistakable error.  38 U.S.C.A. § 7104(b).  Any other result would vitiate the rule of finality.  

Moreover, even if those records had not been considered by a previous final Board decision, their age reduces their probative value in the claim on appeal.  The records in question are dated over eight years prior to the grant of a separate evaluation for seasonal allergic rhinitis.  With regard to determining whether the proper evaluation was assigned in an initial rating claim, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, the 1995 and 1996 private medical reports are not contemporaneous with the claim for a separate evaluation and the initial rating decision, and are accordingly of reduced probative value.  Furthermore, numerous medical reports dated after the 1995 and 1996 private medical reports found no polyps on physical and diagnostic examination.  The Board has considered the medical evidence that the Veteran experienced nasal polyps at previous points in his medical history.  However, as the medical evidence of record clearly demonstrates that he has not had nasal polyps at any point since a separate evaluation for seasonal allergic rhinitis was granted, or indeed for many years before then, the previous existence of nasal polyps many years ago is not sufficient to warrant an initial compensable separate evaluation at any point on and after October 18, 2004.

The Veteran has submitted numerous lay statements which report that he meets the criteria for a 30 percent evaluation for seasonal allergic rhinitis.  These statements are competent and credible evidence regarding his observable rhinitis symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  However, the Veteran's statements are not substantiated by the medical evidence of record, which, as discussed above, do not show that the Veteran has had nasal polyps, greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction of a nasal passage on one side, at any point relevant to the period on appeal.  The Board assigns higher probative weight to the medical evidence of record, which include numerous physical and diagnostic examinations, than to the Veteran's lay statements.  Accordingly, a separate initial compensable evaluation is not warranted for the Veteran's seasonal allergic rhinitis under Diagnostic Code 6522.

The Board has considered rating the Veteran's separate evaluation for rhinitis under all other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the Veteran is already receiving compensation for maxillary sinusitis under Diagnostic Code 6513 and the evaluation assigned for that disability is not currently on appeal.  Pansinusitis, ethmoid sinusitis, frontal sinusitis, and sphenoid sinusitis are all rated identically to maxillary sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 6512, 6514 (2010).  Additionally, the medical evidence does not demonstrate that the Veteran has a traumatic deviated nasal septum which causes greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction of one side; loss of part of the nose or scars; chronic or tuberculosis laryngitis; total laryngectomy; complete organic aphonia, stenosis of the larynx; injuries to the pharynx; bacterial rhinitis; or granulomatous rhinitis.  38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504, 6515, 6516, 6518, 6519, 6520, 6521, 6523, 6524 (2010).  Accordingly a compensable evaluation for rhinitis is not warranted under any alternative diagnostic codes.

After a review of the evidence, there is no medical evidence of record that would warrant a separate initial compensable rating for the Veteran's seasonal allergic rhinitis under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his rating for seasonal allergic rhinitis inadequate.  The Veteran's seasonal allergic rhinitis was evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6522, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's seasonal allergic rhinitis has been manifested by occasional findings of boggy pink mucosa, a mildly deviated septum, mild dryness of the mucous membranes, nasal mucosa congestion, and mild pharyngeal congestion.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his seasonal allergic rhinitis.  A rating in excess of the currently assigned rating is provided for certain manifestations of rhinitis, but the medical evidence reflects that those manifestations are not present in this case.  The Veteran's seasonal allergic rhinitis has not been manifested by polyps, greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction of one side, at any point since October 18, 2004.  The criteria for a noncompensable rating for the Veteran's seasonal allergic rhinitis more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.97, Diagnostic Code 6522.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show findings that meet the criteria for a separate initial compensable evaluation for seasonal allergic rhinitis, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

Initial Evaluation in Excess of 30 Percent for a Psychiatric Disorder

Service connection for an adjustment disorder with mixed anxiety and depressed mood, chronic, was granted by a September 2009 rating decision and a 30 percent evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9499-9413, effective April 13, 1998.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case indicates that an unlisted psychiatric disorder, under Diagnostic Code 9499, is the service-connected disorder, and an anxiety disorder, not otherwise specified, under Diagnostic Code 9413, is the residual condition.  See Id. (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

An April 1998 VA outpatient psychology report stated that diagnostic testing reflected severe depression.  In an April 1998 VA social worker assessment report, dated the same day, the Veteran complained of depression which began in 1991 after he applied for VA benefits and was denied.  The Veteran's speech was rapid and pressured.  He was fixated on the VA benefits system and was "difficult to redirect."  The Veteran's tone was angry, he had constant hand movement when talking, and made a fist when discussing the topic.  He was reported to be cooperative.  The Veteran reported sleep impairment.  His mood was positive for crying, isolation, withdrawal, anger with tension, and "feeling of exploding."  The Veteran had constant thoughts and ruminations regarding his VA benefits dispute and had passive thoughts of "getting" the RO, without any plan.  The examiner noted that the Veteran had no previous psychiatric history, and referred him for a psychiatric assessment.

In an April 1998 VA outpatient medical report, also dated the same day, the Veteran denied suicidal ideation, homicidal ideation, delusions, and hallucinations.  He reported marked irritability associated with increased depressive symptoms.  He denied manic symptoms.  The assessment was major depressive disorder, moderate.

An April 1998 letter from a private physician stated that the Veteran's depressive disorder was caused by preoccupation with the "issue of being service connected" and "the traumatic events related to his dealing with [the RO]."  The examiner stated that the Veteran had developed posttraumatic stress disorder (PTSD) as a result of his "dealings" with the RO.  The examiner stated that the behavior "has incapacitated his life occupationally, socially and domestically to a degree that he has lost the capacity to enjoy life."

An August 1998 private psychological evaluation report stated that the Veteran was neatly groomed and dressed.  He was alert, well oriented, and responded appropriately to the interview and test situation.  The Veteran complained of chronic, intense paranoid thoughts and angry feelings.  He reported that he "obsesses constantly on his anger about his general emotional distress and the difficulties he has had in dealing with the VA in an effort to get help."  The Veteran reported that he was socially withdrawn, lacked energy, and was chronically fatigued.  He reported difficulty concentrating and insomnia.  The Veteran had "a litany of complaints" about VA and the handling of his case.  He also reported an inability to relate normally with other people, including his wife.  He reported impotence and a diminished libido.  The Veteran's irritability and ease in angering had impacted his family relationships.  He reported that he retreated to a dark, quiet room to calm himself when he got agitated.  The Veteran reported a history of homicidal and suicidal ideation.  He stated that he was depressed and, in general, poorly adjusted.  The Veteran "attributes most of his emotional maladjustment to the mistreatment he has suffered at the hands of VA during his attempts to obtain services."  He stated that he was presently disabled due to back injuries and had been unemployed since May 1985.

The Veteran was given three separate diagnostic tests.  The Veteran's answers to the Minnesota Multiphasic Personality inventory demonstrated a pattern best explained by confusion or poor reading comprehension.  On this basis, the profile was not considered useful.  On the Millon Clinical Multiaxial Inventory, the results suggested a presence of a personality disorder.  On the Beck Depression Inventory, the Veteran's results were associated with clinically significant levels of depression.  The examiner stated that similar individuals were typically unable to function adequately in routine employment situations and are unable to effectively carry out routine daily activities because of their low mood and associated symptoms.  The diagnosis was mood disorder, not otherwise specified, rule out associated with back pain.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50, which contemplates serious symptoms, such as suicidal ideation, severe obsessional ritual, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In an October 1998 VA psychiatric examination report, the Veteran stated that he had been disabled since 1985 due to back problems.  He reported that at times he liked to sit in a dark house to "try to get [him]self together."  The Veteran stated that he generally preferred to be by himself.  On mental status examination, the Veteran was casually groomed and conversed readily with the examiner.  He was fully cooperative, somewhat dysphoric, and had some anger.  The Veteran's speech was within normal limits for rate and rhythm.  His predominant moods were depression and anger.  The Veteran's thought processes and associations were logical and tight without loosening of associations or confusion.  There was no gross impairment in memory, and the Veteran was oriented in all spheres.  The Veteran denied experiencing delusions and hallucinations.  His insight and judgment were adequate.  He reported occasional suicidal ideation, without intent, and denied homicidal ideation.  The examiner assigned a GAF score of 53, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  See Id.

In a January 1999 VA outpatient mental health report, the Veteran complained of being depressed for the previous four to five years.  He reported that he became disabled in 1985.  The Veteran reported severe marital problems which were exacerbated by his depression.  He characterized his depression at a level of 8 on a scale from 1 to 10.  The Veteran reported sleep impairment, decreased appetite, decreased concentration, and anhedonia.  He reported feeling tired, isolating himself, feeling worthless, and feeling guilty.  The Veteran reported minimal response to medication, with worsening paranoia.  He reported auditory hallucinations and paranoid ideation for the previous three to four years, with recent worsening.  The Veteran expressed feelings of persecution by the RO.  He denied suicidal or homicidal ideation.  The examiner stated that the Veteran was having severe social and marital problems because of illness.  The diagnosis was major depressive disorder, chronic, with mood incongruent psychotic features.  The examiner assigned a GAF score of 50, which contemplates serious symptoms.  See Id.

In a July 1999 VA psychiatric examination report, the Veteran reported that he had been married for 29 years but reported that the relationship was "not too great."  He reported that he was disabled due to his back problems and stated that he spent most of his time lying on the couch or the floor and watching television.  He reported that he did not visit other people very often because they "don't smoke."  On mental status examination, the Veteran was casually groomed, fully cooperative, and without dysphoria.  There was some irritation noted, but speech was of normal rate and rhythm.  The Veteran's predominant mood was irritation, and his affect was appropriate to his content.  His thought processes and associations were logical and tight, without loosening of associations or confusion.  There was no gross impairment of memory, and he was oriented in all spheres.  He had some difficulty naming past presidents.  There were no hallucinations or delusions noted.  The Veteran's insight and judgment were adequate.  He denied suicidal ideation, but reported occasional homicidal ideation without intent.  The examiner assigned a GAF score of 51, which contemplates moderate symptoms.  See Id.

In a November 2001 VA mental disorders examination report, the Veteran stated that he angered quickly, could not get along with his wife, and had difficulty with other individuals.  He reported that he was angry because he was not granted service connection for physical problems which were treated during military service.  The Veteran stated that he experienced sexual difficulties and got upset if people disagreed with his views.  He reported that these problems began in 1991.  The Veteran stated that he liked to be by himself and he liked to keep the lights off.  He reported that he had been married for 35 years, but that the marriage was "not worth a quarter."  The Veteran stated he had not worked since 1985 due to back problems.  He reported that he spent most of his time alone playing with a deck of cards to relax.  The Veteran stated that he sometimes visited his children.

On mental status examination, the Veteran was casually groomed without any overt anxiety or dysphoria.  He repeatedly expressed some frustration, but his speech was of normal rate and rhythm.  The predominant mood was anger, but the affect was appropriate to the content.  The Veteran's thought processes and associations were logical and tight, without loosening of associations or confusion.  There was no gross impairment of memory, and he was oriented in all spheres.  There were no hallucinations or delusions noted.  The Veteran's insight was somewhat limited, but his judgment was adequate.  He denied suicidal and homicidal ideation.  After a review of the claims file, the examiner stated that the Veteran met the criteria for a diagnosis of a depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  See Id.  The examiner reported that "I could not see evidence that the [V]eteran's psychiatric disorder, regardless of its specific diagnosis, would preclude employment."

In a February 2002 VA hospital discharge report stated that the Veteran had been admitted for observation and evaluation.  The Veteran reported that his depression had been aggravated by the RO, and focused on the specifics of his claims for service connection.  He reported that he felt isolated due to halitosis, and that his wife did not want to be around him for that reason.  The Veteran reported that his halitosis was due to his sinusitis, though the examiner noted that the medical evidence of record did not corroborate this statement.  He reported insomnia, anhedonia, and decreased energy.  The Veteran denied changes in concentration, psychomotor, or appetite.  There was no pathological guilt and he denied suicidal ideation, psychotic symptoms, and manic symptoms.  The examiner noted that the Veteran had no history of suicide attempts.  The Veteran was noted to have been disabled since 1985 due to a back injury.

On mental status examination, the Veteran was well dressed and groomed without psychomotor disturbances.  Halitosis was noted, and the Veteran's speech was of normal rate and volume.  The Veteran had good eye contact and his mood was irritable.  His affect was appropriate to his content.  The Veteran's thought content had no suicidal or homicidal ideation and no evidence of psychosis.  The Veteran's thought process had some perseveration on the subject of his claim, but there was otherwise no loosening of associations.  The examiner stated that during the Veteran's hospitalization, he experienced sleep disturbances and insomnia, but was cooperative and exhibited no behavioral problems.  Diagnostic testing suggested rumination, over-preoccupation, and concern with health and physical functioning.  The examiner stated that the Veteran's mood symptoms were aggravated by financial stressors, marital problems, the VA benefits process, and halitosis.  The diagnosis was depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 21, which contemplates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment, such as sometimes incoherent, acts grossly inappropriate, suicidal preoccupation; or an inability to function in almost all areas, such as stays in bed all day, no job, home or friends.  See Id.

In a March 2002 VA mental health report, the Veteran stated that he lived with his wife and two daughters.  The Veteran reported that he came to the clinic because he had a mood disorder, but reported that he did not know what a mood disorder was.  He stated that he had experienced increased irritability for the previous 12 to 13 years due to frustrations with the RO and the VA benefits process.  The Veteran was considered a very poor historian due to being very tangential and not easily redirected.  He reported that he isolated himself to "keep [his] sanity" and stated that he got irritated every time he thought about his VA benefits appeals.  The Veteran reported various difficulties with sleep.  He reported having low energy, but no appetite disturbance or weight loss.  He noted a tendency to isolate himself and stated that he stayed away from others to keep from losing his temper.  He reported experiencing crying spells due to his VA benefits situation and felt singled out.  The Veteran reported feeling down due to being unable to support his family, and at times felt worthless and helpless.  He enjoyed watching basketball on television and playing cards with imaginary friends.  The Veteran felt unjustly treated by the RO and kept trying to focus the conversation on the details of his case.

When asked about the auditory hallucinations he reported in 1999, the Veteran could not remember if the voices were inside or outside of his head.  He denied any suicide attempts and any history of assaultive behavior and any period of decreased need for sleep with increased energy.  On mental status examination, the Veteran had good eye contact.  His mood was anxious and he was irritable.  The Veteran initially endorsed audiological hallucinations but then reported that "it could just be my own imagination."  He was unable to state whether what he heard was inside or outside of his head.  The Veteran denied visual hallucinations.  His speech was very tangential and he was difficult to redirect, with repeated attempts to refocus on the specifics of his VA benefits claims.  The Veteran had paranoid ideation and felt that he had not been treated fairly.  He had no grandiose delusions and denied suicidal and homicidal ideation.  The impression was adjustment disorder with mixed emotional features, depression, and anxiety.  The examiner assigned a GAF score of 31, which contemplates some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant; or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, such as depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  See Id.

In a May 2002 social worker note, the Veteran was focused on his VA benefits claims, and efforts to discuss other areas of his life were thwarted by his focus on the RO as the cause of his problems.  The Veteran reported that if his claims were denied he would "die in poverty."  The Veteran reported that medication had improved his sleep and helped him cope.  He was pleasant and courteous.  The impression was adjustment disorder with mixed features.

In a July 2002 VA social worker note, the Veteran was focused on his VA benefits claim.  He reported that he enjoyed a weekly card game with other veterans and stated that he was sleeping well and had a good appetite.  The Veteran reported strange dreams, but denied nightmares.  He credited medication with improving his sleep and described his mood as "ok" most of the time.  The impression was adjustment disorder, mixed, with a much improved attitude.

In an August 2002 VA mental health report, the Veteran reported that he lived with his wife and two daughters.  He reported a positive response to medication, stating that he was experiencing fewer symptoms of sleep impairment.  The Veteran remained preoccupied with his benefits claims and reported that he spent his time reading VA rules and regulations.  He reported that his mood was "not good," but denied depression and impaired concentration.  The Veteran reported experiencing crying spells when he thought about his VA benefits claims.  On mental status examination, the Veteran's eye contact was good, his mood was euthymic, and his affect was appropriate.  He was alert and oriented to time, place, and person.  There were no auditory or visual hallucinations and his thoughts were goal directed.  The Veteran had questionable paranoid ideation and was preoccupied with thoughts of unfair treatment by the RO.  He had no grandiose delusions and denied suicidal and homicidal ideation.  The impression was adjustment disorder with mixed emotional features.  The examiner assigned a GAF score of 41, which contemplates serious symptoms.  See Id.

In a September 2002 VA social worker note, the Veteran reported that his VA benefits claims dominated his thinking.  He reported that he played cards weekly with other veterans.  The Veteran reported that he slept well, his concentration was good, and his mood was good.  He was alert, friendly, and cooperative with a full range of affect and no observable flavor of paranoia.  The impression was adjustment disorder with mixed emotional features.

In a December 2002 VA social worker note, the Veteran reported that his mood was generally "ok."  He reported that when he was alone, he tended to worry about his health and his VA benefits claims.  The Veteran was pleasant and friendly.  The impression was adjustment disorder with mixed emotional features by history.

In a February 2003 VA mental health examination report, the Veteran discussed his VA benefits claims in detail and asserted that there was a conspiracy against him.  The impression was adjustment disorder with mixed emotional features.

In an October 2003 VA outpatient medical report, the Veteran denied suicidal and homicidal ideation.

In a December 2003 VA psychotherapy consultation report, the Veteran reported that he was "not so good."  His wife assisted him in completing a screening form.  On mental status examination, he was dressed in hospital pajamas and was appropriately groomed with fair eye contact.  His rapport was cooperative and his speech and psychomotor activity were within normal limits.  The Veteran's mood was "not so good."  His affect was dysthymic and congruent with his mood.  The Veteran's thought process was relevant, rational, and goal-directed, without suicidal ideation or homicidal ideation.  His judgment and insight were fair and he was alert and oriented to time, person, and place.  The Veteran denied suicidal and homicidal ideation.  The impression stated that the Veteran was alert, oriented, coherent, logical, and had an appropriate affect.

In a December 2003 VA mental health clinic note, the Veteran reported being hospitalized twice that month for congestive heart failure and chronic obstructive pulmonary disease.  The Veteran spent most of his time discussing his concerns with the RO and his pending VA benefits claims.  He reported that he felt fine, slept well, and did not endorse depressive symptoms.  The Veteran appeared anxious, but did not identify himself as such.  On mental status examination, he was alert and oriented.  The Veteran's speech was rapid and of normal tone.  His thoughts were goal directed and he denied auditory and visual hallucinations.  The Veteran denied suicidal and homicidal ideation, and no psychosis was evident.  His mood was good and his affect was congruent.  The examiner assigned a GAF score of 31, which contemplates some impairment in reality testing or communication.  See Id.

In an April 2004 VA mental health report, the Veteran stated that he lived with his wife and two daughters.  The Veteran complained of being treated unjustly by the RO and kept trying to focus the conversation on the details of his VA benefits claims.  He expressed paranoid ideation in relation to his perceived victimization by the RO.  The Veteran reported that he did well when he did not think about his claims, but got irritable when he talked about them.  He stated that he saw himself as a victim of a conspiracy from the RO.  The Veteran reported that his sleep impairment was decreased with medication, but he was unsure if it helped his mood.  He reported that when he was at home and not thinking about the RO, he felt "alright."  The Veteran smiled inappropriately when he stated that he mood was "real bad" and repeatedly wanted to "launch into a diatribe" of his treatment by the RO.  He reported that he had been "down" and irritable, but denied sleep disturbance.  The Veteran denied a history of suicide attempts or assaultive behavior.  On mental status examination, he had good eye contact and his mood was irritable.  The Veteran's affect at times was inappropriate.  He was alert and oriented to time, place, and person.  There were no auditory or visual hallucinations, but there was paranoid ideation.  The Veteran did not have grandiose delusion, and denied suicidal and homicidal ideation.  The impression was history of adjustment disorder with depression and anxiety.  The examiner assigned a GAF score of 41, which contemplates serious symptoms.  See Id.

In a July 2004 VA psychological assessment, the Veteran reported that he was not doing well.  He maintained a closed posture and frown, and had an irritable affect.  The Veteran was eager to talk, and focused on his health problems and VA benefits claims troubles.  He reported that the VA benefits claims process had caused him to become depressed.  The examiner stated that the Veteran did not meet the criteria for paranoid personality disorder.  He denied experiencing distrust and suspiciousness until he tried to obtain VA benefits.  The Veteran reported that he suspected others of harming or deceiving him, including doctors and family members, and perceived attacks on his character which were not apparent to others.  The examiner stated that the Veteran's anger and suspiciousness toward doctors and the RO were best understood in the context of his VA benefits claims, and that his openness with the examiner was contrary to paranoia.

The examiner stated that the Veteran met the criteria for chronic adjustment disorder with mixed anxiety and depression.  He reported difficulty sleeping, loss of interest, and poor concentration because of his focus on his VA benefits claims.  He experienced guilt and worthlessness because his health problems prevented him from engaging in family activities.  The Veteran also reported to low energy and an inconsistent appetite.  The Veteran denied suicidal ideation.  The Veteran expressed homicidal ideation towards doctors who wrote "bogus reports," but denied intent.  The Veteran reported irritability and fatigue.  He denied current or previous auditory hallucinations, though the examiner noted that the Veteran had reported experiencing them at previous times.  On diagnostic testing, the Veteran's profile was consistent with somatic concerns and diagnoses of anxiety and depression, without an elevated score on the paranoid scale.  The diagnosis was chronic adjustment disorder with mixed anxiety and depressed mood.  The examiner assigned a GAF score of 51, which contemplates moderate symptoms.  See Id.

In a July 2004 VA mental health consultation report, the Veteran stated that he lived with his wife and two daughters.  The Veteran reported that he slept better with medication.  He reported being depressed and irritable and stated that the only way he could be helped was to "have the problem with [the RO] resolved."  The Veteran stated that his depression originated from his VA benefits claims process.  He denied crying spells and appetite disturbance.  His concentration was decreased, but he denied feeling hopeless or helpless.  On mental status examination, the Veteran had good eye contact and a euthymic mood.  His affect was appropriate and he was alert and oriented to person, place, and time.  The Veteran had no auditory or visual hallucinations and his thoughts were goal directed.  He was very preoccupied with his dealings with the RO and had mild paranoid ideation about the RO.  The Veteran did not have grandiose delusions and denied suicidal and homicidal ideation.  The diagnosis was adjustment disorder with depression and anxiety.  The examiner assigned a GAF score of 41, which contemplates serious symptoms.  See Id.

In a November 2004 VA mental health clinic report, the Veteran reported that he lived with his wife and two daughters.  He reported that he had been calmer and less irritable, and generally felt rested after sleeping.  The Veteran stated that his appetite was "OK" and his mood had "improved a little."  He stated that he did not have problems with depression unless he started thinking about the situation with the RO.  The Veteran reported that he did well as long as he did not dwell on his VA benefits claims situation.  On mental status examination, the Veteran was neatly dressed in casual clothes.  His mood was euthymic and he was much more relaxed than during previous visits.  The Veteran was alert and oriented to time, person, and place.  There were no auditory or visual hallucinations.  His thoughts were goal directed, but he had some mild paranoid ideation regarding the regional office.  The Veteran had no grandiose delusions and he denied suicidal and homicidal ideation.  The diagnosis was history of adjustment disorder with depression and anxiety.  The examiner assigned a GAF score of 51, which contemplates moderate symptoms.  See Id.

A November 2008 VA PTSD examination report stated that the Veteran was not currently receiving mental health treatment and took no psychotropic medications.  The Veteran reported that he had difficulty with his feelings and mood.  He reported that he would "be better and could do all the things [he] used to do" if it were not for his sinus problems.  He reported sleep difficulty, occasional nightmares, and occasional depressed and anxious moods.  The Veteran reported that he had taken his granddaughter to a car race, but dust aggravated his sinus disorder resulting in two weeks of sickness which made him sad.  He reported that he had been married to his wife for 29 years and reported that the relationship "could be better."  The Veteran had three grown children.  He reported that he had a decreased libido and had not worked since 1985.  The Veteran was able to complete activities of daily living without assistance and engaged in social activities.  He reported that he used to go to basketball games and dances, but no longer could.  The Veteran stated that he enjoyed his grandchildren, but was limited because of some of his physical issues.

On mental status examination, the Veteran was casually groomed and cooperative.  He had fair eye contact and his speech was within normal limits with regard to rate and rhythm.  The Veteran exhibited some pressured speech at various times.  His mood was slightly angry and irritable and his affect was appropriate to his content.  The Veteran's thought processes and associations were logical and tight with no loosening of associations or confusion noted.  He was oriented in all spheres without evidence of delusions or hallucinations.  The Veteran's insight and judgment were fair to poor.  He denied suicidal or homicidal ideation.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood, chronic.  The examiner assigned a GAF score of 71, which contemplates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument, and no more than slight impairment in social, occupational, or school functioning, such as temporarily falling behind in school work.  See Id.

The examiner stated that the severity of the Veteran's symptoms was deemed to be mild, with a duration of several years.  The examiner opined that the Veteran's anxiety and depression would not preclude gainful employment, nor would they have a significant impact on his social functioning.  The Veteran did not have any noted impairment in thought processes or communications.  The examiner noted that the Veteran spent much of his time discussing his anger toward the VA benefits claims process.

In a July 2009 VA PTSD examination report, the Veteran raised multiple questions about the purpose of the examination and appeared frustrated, though he was pleasant, and not angry or accusing.  After a review of the Veteran's military and employment history, the Veteran stated that he was no longer able to work after he injured his back in 1985.  He reported that he stated experiencing anxiety and depression in the 1970s.  The Veteran expressed frustration with the RO and the VA benefits claims process, including an extended period of time when his medical records were lost.  He reported current complaints of depression and anxiety related to his inability be active and live an active lifestyle.  The Veteran reported being unable to play with his children and grandchildren.  He reported that he had been married for 39 years and had three children and nine grandchildren.  The Veteran reported that it always bothered him that he could not do things with his family that he would like to have done.
	
On mental status examination, the Veteran was casually and neatly dressed and groomed.  He was cooperative, pleasant, displayed a broad range of affect, and was generally pleasant, upbeat, and often smiling.  He made good eye contact and his speech was logical, coherent, and of normal rate and rhythm.  His mood was basically euthymic and his affect was appropriate to his mood.  The Veteran was alert and oriented in all spheres.  His thought processes were logical and tight, and no loosening associations were noted.  He was not confused and was largely intact.  He denied hallucinations and delusions.  The Veteran's insight and judgment were adequate, and he denied suicidal and homicidal ideation.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  See Id.  The examiner stated that the Veteran's anxiety and depressive symptoms appeared "rather mild at this point although they may well have been more severe in the past."  The examiner opined that the Veteran's social functioning was not greatly impaired and his thought processing and communications appeared to be unimpaired.  The Veteran's behavior was largely within normal limits and he was quite pleasant and social.  The Veteran could handle his activities of daily living including his finances.

A 30 percent disability rating is warranted for the Veteran's service-connected psychiatric disorder where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The medical evidence of record demonstrates that the Veteran's psychiatric disorder includes specific phases of differing levels of severity.  Accordingly, the Board will address these distinct phases individually and assign staged ratings based on the overall level of symptomatology demonstrated during each phase.  See Fenderson, 12 Vet. App. at 126.


Rating From April 13, 1998 to February 10, 2002

Applying the above rating criteria to the facts of the case, the medical evidence of record shows that, for the period from April 13, 1998 to February 10, 2002, the Veteran's service-connected psychiatric disorder was manifested by depression, anger, sleep impairment, crying, isolation, irritability, obsession with the VA benefits claims process, paranoia, fatigue, and difficulty in establishing and maintaining effective social relationships.  The Board finds that these symptoms do not meet the criteria for a disability rating of 50 percent for the period from April 13, 1998 to February 10, 2002.  38 C.F.R. § 4.130, Diagnostic Code 9413.

Throughout this period of time, the medical evidence of record does not show that the Veteran generally exhibited circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, or impaired abstract thinking.  While the Veteran exhibited occasional evidence of some of these symptoms, they were generally mild and sporadic.  For instance, while the Veteran's speech was rapid and pressured in April 1998, no such speech abnormalities were noted in October 1998, July 1999, and November 2001.  While the Veteran was noted to have difficulty naming past presidents in July 1999, he was also noted to have no gross impairment of memory, and no memory abnormalities were noted in October 1998 and November 2001.  Furthermore, while the Veteran's insight was characterized as "somewhat limited" in November 2001, it was characterized as "adequate" in October 1998 and July 1999.  Similarly, while the Veteran reported auditory hallucinations in January 1999, he denied hallucinations in April 1998, October 1998, July 1999, and November 2001.  In February 2002, the Veteran commented on his reported January 1999 auditory hallucinations, stating that he could have just been imagining them.  Accordingly, the Board finds that the presence of these symptoms represent temporary manifestations which are not congruent with the Veteran's overall level of symptomatology during this period.  See 38 C.F.R. § 4.126(a) (2010).

Regarding other symptoms, the Veteran expressed suicidal and homicidal ideation on a few occasions, but they were interspersed with periods without such reports.  In addition, the Veteran was never noted to have any intent or plan, and thus the Board does not find that these symptoms constituted a persistent danger of hurting himself or others.  The medical evidence of record overwhelmingly demonstrates that from April 13, 1998 to February 10, 2002, the Veteran's psychiatric disorder was largely manifested by anger, depression, irritability, paranoia, sleep impairment, and relationship difficulties with his wife.  These symptoms, considered as a whole, demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  As discussed above, the 30 percent criteria for psychiatric disorders contemplate depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.  These criteria reflect, very accurately, the Veteran's level of symptomatology during this period.

Such a level of disability is also substantiated by the assigned GAF scores and the general characterizations of his symptomatology.  There are five separate GAF scores listed during this period.  Three of these scores, dated in October 1998, July 1999, and November 2001, fall into the range which contemplates moderate symptoms.  See DSM-IV.  Two of these scores, dated in August 1998 and January 1999, fall into the range which contemplates severe symptoms.  See Id.  However, both 'severe' level GAF scores were given as 50, which is borderline to the moderate range.  See Id.  This overall moderate characterization of the Veteran's symptoms is further substantiated by the April 1998 VA outpatient medical report which provided the first diagnosis of a psychiatric disorder.  Specifically, that report characterized the Veteran's depressive disorder as being "moderate" in severity.

While the diagnostic testing included results demonstrating severe depression in April 1998, this was a characterization of the severity of a single symptom of the Veteran's psychiatric disorder, and not an overall evaluation of the level of disability caused by all of his symptoms.  With regard the April 1998 letter from a private physician, which stated that the Veteran had "lost the capacity to enjoy life," the medical evidence of record clearly demonstrates that the Veteran had various difficulties with social relationships throughout this period which were analogous to difficult in establishing and maintaining effective work and social relationships.  However, when evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).  Accordingly, given the overall moderate level of severity demonstrated, the Board does not find that this social impairment is sufficient to warrant an evaluation in excess of 30 percent for the period from April 13, 1998 to February 10, 2002.

Rating From February 11, 2002 to July 12, 2004

The medical evidence of record shows that, for the period from February 11, 2002 to July 12, 2004, the Veteran's service-connected psychiatric disorder was manifested by depression, anger, sleep impairment, fatigue, irritability, crying, tangential speech, obsession with the VA benefits claims process, paranoia, and difficulty in establishing and maintaining effective social relationships.  Some manifestations, such as perseveration of the thought process, possible audiological hallucinations, and rapid speech, had periods of temporarily increased or decreased severity, just as in the prior period.  See 38 C.F.R. § 4.126(a).  Removing these temporary outliers, the dominant themes of the Veteran's psychiatric manifestations remained a focus on anger, depression, irritability, paranoia, sleep impairment, and relationship difficulties with his wife.  However, the Veteran's GAF scores from February 11, 2002 to July 12, 2004 demonstrate an increase in overall severity which was persistent and prolonged.

During this period of time, the Veteran received five separate GAF scores.  Two of the scores, dated in August 2002 and April 2004, were given as 41, which contemplates serious symptoms.  See DSM-IV.  Two more scores, dated in March 2002 and December 2003, contemplate impairment in reality testing or communications or major impairment in several areas.  See Id.  The final score, dated in February 2002, contemplated behavior which was considerably influenced by delusions or hallucinations or inability to function in almost all areas.  See Id.  The Board has difficulty meshing the February 2002, March 2002, and December 2003 scores with the symptoms actively reported during the examinations.  As stated above, the Veteran's individual manifestations were generally reported as being the same, with perhaps some increases in frequency and severity of those manifestations.  The medical evidence of record does not appear to justify GAF scores which are analogous to major impairment in several areas or inability to function in almost all areas.  However, these GAF scores, taken together do clearly demonstrate a measurable increase in the overall severity of the Veteran's psychiatric symptoms.  Accordingly, on the basis of these GAF scores, the Board finds that the Veteran's symptoms best approximate the criteria a disability rating of 50 percent for the period from February 11, 2002 to July 12, 2004.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413.

However, an evaluation in excess of 50 percent is not warranted for this time period, as the medical evidence of record does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence does not show suicidal ideation; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  While the Veteran was repeatedly noted to be obsessed with the RO and the VA benefits claims process, it was not demonstrated that this interfered with his routine activities.  Similarly, while some of the Veteran's symptoms were analogous to impaired impulse control, they were not shown to involve periods of violence.  Furthermore, while the Veteran clearly had difficulty with stressful circumstances, the medical evidence repeatedly emphasized that this was specifically related to his thoughts about the VA benefits claim process, and that he did not experience these difficulties when thinking about, or engaging in, other activities.

Finally, while the Veteran continued to demonstrate difficulty with his social relationships, the medical evidence of record does not demonstrate that this rose to a level of severity analogous to an inability to establish and maintain effective relationships.  In particular, the evidence of record demonstrates that throughout this entire period of time, the Veteran lived with his wife and two of his daughters.  While his family relationships may have been impaired, absent evidence to the contrary, such a living arrangement is evidence of the presence of a relationship with his family.  During this period, the Veteran also made multiple reports of regular meetings to play cards with other veterans, which indicates the presence of active social relationships.  Taking all of these symptoms together as a whole, the Board thus finds that, from February 11, 2002 to July 12, 2004, the Veteran's psychiatric disorder was manifested by symptoms sufficient to warrant an evaluation of 50 percent, but no more.

Rating On and After July 13, 2004

The medical evidence of record shows that for the period on and after July 13, 2004, the Veteran's service-connected psychiatric disorder was manifested by irritability, depression, paranoia, sleep impairment, loss of interest, poor concentration, fatigue, anger, obsession with the VA benefits claims process, and difficulty in establishing and maintaining effective social relationships.  The Board finds that these symptoms meet the criteria for a 30 percent disability rating for the period on and after July 13, 2004, but no more.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The symptoms described in the medical evidence dated on and after July 13, 2004 show that the Veteran experienced irritability, depression, paranoia, sleep impairment, loss of interest, poor concentration, fatigue, anger, obsession with the VA benefits claims process, and difficulty in establishing and maintaining effective social relationships.  While some symptoms that meet the criteria for a 50 percent evaluation were shown, such as homicidal ideation, disturbances of appetite, pressured speech, impaired insight, and impaired judgment, these symptoms temporarily increased or decreased severity.  See 38 C.F.R. § 4.126(a).  However, the dominant psychiatric manifestations remained a focus on anger, depression, irritability, paranoia, sleep impairment, and relationship difficulties with his wife.

During this period of time, the Veteran received five separate GAF scores.  Three of the scores, dated in July 2004, November 2004, and July 2009, were given as 51, 51, and 55, respectively; these scores contemplate moderate symptoms.  See DSM-IV.  While the Veteran also received a score of 41 in July 2004, which contemplates serious symptoms, this appears to be an outlier indicative of a temporary increase in severity, as demonstrated by the Veteran's moderate scores only a few weeks before and a few months later.  See Id.  The final GAF score of 71, in November 2008, contemplated transient and expectable symptoms or only slight impairment on functioning, and appears indicative of a temporary decrease in severity.  See Id.  The general picture provided by these scores is that for the period on and after July 13, 2004, the Veteran experienced only a moderate level of psychiatric symptomatology.  Combined with the specific manifestations presented during this period of time, the Board finds that for the period on and after July 13, 2004, the Veteran's psychiatric disorder was manifested by symptoms sufficient to warrant an evaluation of 30 percent, but no more.

An evaluation in excess of 30 percent is not warranted for this time period, as the medical evidence of record does not show manifestations of the Veteran's PTSD that produce occupational and social impairment with reduced reliability and productivity.  There is no evidence of a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); and impaired abstract thinking.  Although difficulty in establishing and maintaining effective social relationships has been shown, this alone is not sufficient to assign a rating in excess of 30 percent.  38 C.F.R. § 4.126(b).  

Accordingly, for the period on and after July 13, 2004, the Veteran's psychiatric disorder was manifested by symptoms sufficient to warrant an evaluation of 30 percent, but no more.

Other Considerations

The Veteran has submitted lay evidence which discusses his psychiatric disorder symptomatology.  These statements are competent and credible evidence regarding his observable psychiatric symptomatology.  See Barr, 21 Vet. App. at 307; Washington, 21 Vet. App. at 195.  However, the medical evidence of record includes extensive reports of the Veteran's own descriptions of his psychiatric symptomatology.  These statements were taken into account by the medical examiner when determining their findings and the GAF scores to be assigned with respect to the Veteran's psychiatric disorder.

For all periods on appeal, the Board has also considered extraschedular evaluations for the Veteran's psychiatric disorder.  However, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for his psychiatric disorder inadequate.  The Veteran's psychiatric disorder was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  For the period from April 13, 1998 to February 10, 2002, the Veteran's service-connected psychiatric disorder was manifested by depression, anger, sleep impairment, crying, isolation, irritability, obsession with the VA benefits claims process, paranoia, fatigue, and difficulty in establishing and maintaining effective social relationships.  For the period from February 11, 2002 to July 12, 2004, the Veteran's service-connected psychiatric disorder was manifested by depression, anger, sleep impairment, fatigue, irritability, crying, tangential speech, obsession with the VA benefits claims process, paranoia, and difficulty in establishing and maintaining effective social relationships.  For the period on and after July 13, 2004, the Veteran's service-connected psychiatric disorder was manifested by irritability, depression, paranoia, sleep impairment, loss of interest, poor concentration, fatigue, anger, obsession with the VA benefits claims process, and difficulty in establishing and maintaining effective social relationships.  When comparing the specific disability pictures presented with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings assigned herein for his service-connected psychiatric disorder.  Ratings in excess of the ratings assigned herein are provided for certain manifestations of psychiatric disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the ratings assigned herein for the Veteran's psychiatric disorder more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9413.

In reaching this decision, the Board considered the doctrine of reasonable doubt with respect to the evaluations assigned for all periods on appeal.  However, as the preponderance of the evidence shows that the Veteran's psychiatric symptoms do not meet the criteria for ratings in excess of those assigned, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54; see also Fenderson, 12 Vet. App. at 126.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU was, in essence, an application for an increased rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  VA law provides that the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires a determination of the date of the receipt of the claim 

for the increased rating, as well as a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred (date entitlement arose); if an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred (factually ascertainable); and if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received (date of claim).  Id. at 126.

The Veteran claims that entitlement to TDIU is warranted prior to August 11, 1999.  Specifically, he requests a grant of TDIU effective March 26, 1991, the date of receipt of his earliest claim for VA disability compensation benefits.

The evidence of record clearly demonstrates that the Veteran became unemployed following a work-related accident in 1985.  The Veteran filed a formal claim for TDIU, which was received on May 7, 1997.  Accordingly, May 7, 1997 is the date of receipt of the claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, service connection was not in effect for any disability prior to July 30, 1997, the date of the supplemental statement of the case which granted service connection for recurrent granule sinusitis with seasonal allergic rhinitis with headaches.  Accordingly, while the Veteran subsequently appealed the rating assigned for this disability, and several 

other disabilities granted subsequently, it is impossible for any of these claims for increased ratings to have been received prior to May 7, 1997.  Thus, the Veteran's formal claim for TDIU actively predates all of his claims for increased ratings.  As such, the date of receipt of the Veteran's formal TDIU claim, May 7, 1997, remains the date of receipt of the claim for the purposes of determining the proper effective date.

Service connection is in effect for arteriosclerotic heart disease is rated as 10 percent disabling, effective November 12, 1997, and 100 percent disabling, effective December 11, 2003.  Chronic bronchitis is rated as noncompensable, effective November 12, 1997, and 60 percent disabling, from August 11, 1999, to May 15, 2002.  Asbestosis with chronic bronchitis is rated as 60 percent disabling, effective May 15, 2002.  Sinusitis with headaches is rated as 30 percent disabling, effective March 26, 1991.  As a result of this decision, adjustment disorder is rated as 30 percent disabling from April 13, 1998 to February 10, 2002, 50 percent disabling from February 11, 2002, to July 12, 2004, and 30 percent disabling on and after July 13, 2004.  Keloid formation, right shoulder, is rated as 10 percent disabling, effective June 16, 2004.  Erectile dysfunction is rated as noncompensable, effective November 12, 1997.  Nicotine addiction is rated as noncompensable, effective November 12, 1997.  Seasonal allergic rhinitis is rated as noncompensable, effective October 18, 2004.  The combined evaluations for these disabilities are 30 percent, effective March 26, 1991, 40 percent, effective November 12, 1997, 60 percent, effective April 13, 1998, 80 percent, effective August 11, 1999, 90 percent, effective February 11, 2002, and 100 percent, effective December 11, 2003.  38 C.F.R. § 4.25 (2010).  Accordingly, the earliest date on which the Veteran met the rating criteria for TDIU was August 11, 1999.  38 C.F.R. § 4.16(a).  

Nevertheless, if a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board has specifically considered whether referral for 

an extraschedular rating for TDIU is warranted prior to August 11, 1999.  While the medical evidence of record clearly demonstrates that the Veteran was unemployed prior to August 11, 1999, the unemployment was due to a non-service connected back disability.

Furthermore, the Board finds that the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone precluded him from a substantially gainful occupation prior to August 11, 1999.  The April 1998 letter from a private physician stated that the Veteran's symptoms "incapacitated his life occupationally . . . to a degree that he has lost the capacity to enjoy life."  However, "los[ing] the capacity to enjoy life" is not equivalent to being precluded from obtaining or maintaining a substantially gainful occupation.  In addition, the August 1998 private psychological evaluation report stated that diagnostic testing showed that individuals with similar results to the Veteran "were typically unable to function adequately in routine employment situations."  However, this was a general result from a single diagnostic test and was not a specific evaluation of the Veteran's personal prospects for employability.  When the Veteran's employability was subsequently assessed in the November 2001 VA mental disorders examination report, his psychiatric symptoms were not found to preclude employment.  Accordingly, referral for an extraschedular rating for TDIU prior to August 11, 1999, is not warranted.  Thus, as the evidence subsequent to the date of the claim but prior to August 11, 1999 does not show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disorders, the earliest possible effective date is the date currently assigned, August 11, 1999.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the Veteran did not meet the criteria for TDIU prior to August 11, 1999, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


	

ORDER

Service connection for a headache disorder separate and apart from the Veteran's service-connected sinusitis with headaches is denied.

An effective date earlier than October 18, 2004, for the grant of a separate evaluation for seasonal allergic rhinitis, is denied.

A separate initial compensable evaluation for seasonal allergic rhinitis is denied.

An initial evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period from April 13, 1998, to February 10, 2002, is denied.

An evaluation of 50 percent, but no more, for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period from February 11, 2002 to July 12, 2004, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood, chronic, associated with sinusitis with headaches, for the period on and after July 13, 2004, is denied.

An effective date earlier than August 11, 1999, for the grant of a total disability rating for compensation purposes based on individual unemployability, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


